FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WALTER BLADIMIR ANAYA                            No. 12-73126
MORALES, a.k.a. Walter Anaya,
                                                 Agency No. A094-312-083
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Walter Bladimir Anaya Morales, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal and denying his motion to remand alleging ineffective

assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to remand, Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005), and review de novo claims of due process

violations, Zetino v. Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010). We deny in

part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Anaya Morales’ motion to

remand because he failed to show he was prejudiced by his counsels’ performance.

See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826-28 (9th Cir. 2003) (no prejudice

where motion failed to present plausible grounds for relief); see also Zetino, 622

F.3d at 1016 (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010).

      We lack jurisdiction over Anaya Morales’ claim, raised for the first time on

appeal, that the immigration judge violated Anaya Morales’ right to due process by

failing to inform him of his “apparent eligibility” for withholding of removal and

protection under the CAT. See Rojas-Garcia, 339 F.3d at 819 (a petitioner must

first exhaust issues before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  12-73126